Citation Nr: 1038152	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  96-44 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement to 
service connection for pes planus.

3.  Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement to 
service connection for intractable plantar keratosis (previously 
characterized as plantar warts of the feet with callous formation 
and residual scars).

4.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to back strain with limited motion 
of the lumbar spine.

5.  Entitlement to an increased evaluation for service-connected 
traumatic osteoarthritis of the cervical spine, currently 
evaluated as 30 percent disabling.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to service connection for intractable plantar 
keratosis (previously characterized as plantar warts of the feet 
with callous formation and residual scars).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1969 to July 1971.

This matter has been before the Board of Veterans' Appeals (BVA 
or Board) on several occasions, with different sets of the issues 
on appeal appearing and reappearing before the Board at different 
times.  The issues on appeal arise from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  However, the RO in Reno, Nevada 
currently has jurisdiction over the Veteran's claims.

In June 2002, the Board issued two separate decisions relative to 
the claims at issue.  The remote procedural history of this case 
is found therein and will not be repeated.  More recently, 
certain issues in this case have been before the Board in April 
2005, November 2007, and November 2008, with pertinent additional 
procedural history discussed therein.

The April 2005 Board decision denied entitlement to service 
connection for a thoracic spine disability.  In September 2006, 
counsel for the Veteran and the Secretary of VA filed a Joint 
Motion for Partial Remand.  In that Joint Motion, the parties 
noted that the Board failed to address the issue of entitlement 
to a disability rating in excess of 40 percent for service-
connected low back disorder between April 16, 1991 and June 27, 
1996 which was still on appeal.  Additionally, the parties 
indicated that the Board failed to address evidence in favor of 
the Veteran and thus did not provide adequate reasons and bases 
for the denial of service connection for the thoracic spine 
disability.  An Order of the Court dated September 21, 2006 
granted the motion and remanded the claims.  The case was 
subsequently returned to the Board.

A November 2007 Board decision addressed the issue of entitlement 
to a disability rating in excess of 40 percent for service-
connected low back disorder between April 16, 1991 and June 27, 
1996.  In June 2008, counsel for the Veteran and the Secretary of 
VA filed another Joint Motion for Partial Remand with regard to 
that issue.  An Order of the Court dated June 17, 2008 granted 
the motion and remanded the Veteran's claim.  A November 2008 
Board decision adjudicated the issue with a new final decision; 
that issue is no longer in appellate status at this time.

The November 2007 Board decision also remanded the issue of 
entitlement to service connection for a thoracic spine 
disability.  The issue was not included in the November 2008 
Board decision, and returns to the Board for appellate 
consideration at this time.

All of the other issues currently on appeal and addressed in the 
present Board decision were remanded by the April 2005 Board 
action.  Those issues have not been addressed by the Board since 
that time, and now return to the Board for appellate 
consideration.

The Board observes that the Veteran's attorney has expressed, in 
multiple items of written correspondence, concerns regarding the 
length of time that has passed since many of these issues were 
remanded to the RO by the Board.  The Board notes that review of 
the claims file reflects that the file has been in the possession 
of VA's Office of General Counsel (GC) for significant periods as 
is necessary in connection with the Veteran's appeals to the 
Court; the presence of the claims file at GC rather than at the 
RO appears to have resulted in delay in the processing of the 
Board's remand directives.

The issue of entitlement to an increased evaluation for service-
connected traumatic osteoarthritis of the cervical spine, 
currently evaluated as 30 percent disabling, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has thoracic spine scoliosis with multiple level 
degenerative disc disease superimposed on degenerative 
osteoarthritis that is etiologically linked to the Veteran's 
service-connected disabilities of the lumbar and cervical spines.

2.  A December 1971 RO rating decision denied entitlement to 
service connection for pes planus; the appellant was notified of 
his appellate rights, but did not appeal the decision.

3.  In March 1996, the appellant requested that his claim of 
entitlement to service connection for pes planus be reopened.

4.  Certain evidence received since the December 1971 RO rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  An August 1977 RO rating decision denied entitlement to 
service connection for intractable plantar keratosis (previously 
characterized as plantar warts of the feet with callous formation 
and residual scars); the appellant was notified of his appellate 
rights, but did not appeal the decision.

6.  In March 1996, the appellant requested that his claim of 
entitlement to service connection for intractable plantar 
keratosis (previously characterized as plantar warts of the feet 
with callous formation and residual scars) be reopened.

7.  Certain evidence received since the August 1977 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

8.  The Veteran has degenerative joint disease of the bilateral 
hips that is etiologically linked to the Veteran's service-
connected disabilities of the spine (and newly service-connected 
disabilities of the feet).

9.  The Veteran has pes planus that is etiologically linked to 
the Veteran's service-connected disabilities of the spine (and 
newly service-connected disability of the hips).

10.  The Veteran has intractable plantar keratosis that is 
etiologically linked to the Veteran's service-connected 
disabilities of the spine (and newly service-connected disability 
of the hips).


CONCLUSIONS OF LAW

1.  The Veteran's thoracic spine scoliosis with multiple level 
degenerative disc disease superimposed on degenerative 
osteoarthritis is due to an etiology indistinguishable from that 
of his service-connected disabilities of the lumbar and cervical 
spines.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The December 1971 rating decision denying service connection 
for pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the December 1971 rating decision is 
new and material in connection with the petition to reopen the 
claim of entitlement to service connection for pes planus, and 
the Veteran's claim of entitlement to service connection for pes 
planus has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

4.  The August 1977 rating decision denying service connection 
for intractable plantar keratosis (previously characterized as 
plantar warts of the feet with callous formation and residual 
scars) is final.  38 U.S.C.A. § 7105(c) (West 2002).

5.  Evidence received since the August 1977 rating decision is 
new and material in connection with the petition to reopen the 
claim of entitlement to service connection for intractable 
plantar keratosis (previously characterized as plantar warts of 
the feet with callous formation and residual scars), and the 
Veteran's claim of entitlement to service connection for 
intractable plantar keratosis (previously characterized as 
plantar warts of the feet with callous formation and residual 
scars) has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

6.  The Veteran's degenerative joint disease of the bilateral 
hips is etiologically linked to his service-connected 
disabilities of the spine (and newly service-connected 
disabilities of the feet).  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

7.  The Veteran's pes planus is etiologically linked to his 
service-connected disabilities of the spine (and newly service-
connected disability of the hips).  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

8.  The Veteran's intractable plantar keratosis is etiologically 
linked to his service-connected disabilities of the spine (and 
newly service-connected disability of the hips).  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a December 1971 decision, the RO denied the Veteran's claim of 
entitlement to service connection for pes planus.  The rating 
decision acknowledged various foot complaints during service.  
The appellant's claim was denied by the RO because '[f]indings 
fail to show that the pre- service pes planus condition was 
aggravated by service.'  

In an April 1972 RO rating decision, service connection was 
denied for bilateral plantar warts on the basis that the October 
1971 VA examination had not identified any pertinent lesions on 
the appellant's feet.  

The Veteran was informed of his appellate rights in connection 
with the December 1971 and April 1972 denials.  He did not appeal 
the decisions.  The December 1971 and April 1972 rating decisions 
therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

By rating decision dated in August 1977, service connection for 
plantar warts was denied on the basis that such condition 
preexisted the appellant's military service and had not been 
aggravated by such service.  The appellant did not file a notice 
of disagreement as to this rating, thus rendering it final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Claims which are the subject of prior final determinations may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108. See Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).

In March 1996, the appellant submitted a request to reopen the 
claims of entitlement to service connection for foot 
disabilities.  In a July 1996 rating decision, the RO denied the 
petition to reopen the claims, finding no new and material 
evidence.  Recently, a May 2010 supplemental statement of the 
case found new and material evidence has been submitted to reopen 
both claims, but denied the claims on the merits.  In any event, 
however, the Board is not bound by the RO determination and must 
nevertheless consider whether new and material evidence has been 
received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
December 1971 and August 1977 RO rating decisions are the most 
recent final disallowances of the claims involving entitlement to 
service connection for each foot disability in this case.

The definition of 'new and material evidence' as set forth in 38 
C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  As 
the appellant in this action filed his claim prior to that date, 
in March 1996, the amended version of 38 C.F.R. § 3.156(a) is not 
for application in this instance.

Under the applicable definition, then, new and material evidence 
means 1) evidence not previously submitted; 2) which bears 
directly and substantially upon the specific matter under 
consideration; 3) which is neither cumulative nor redundant; and 
4) which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  For the limited purpose of determining whether to reopen 
a claim, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The most significant items of new evidence for the purposes of 
this analysis are private medical opinions authored by a private 
foot specialist, Dr. B, dated in April 2005 and May 2005.  These 
medical statements together provide a detailed medical opinion 
that the Veteran's pes planus and his foot lesions have both been 
aggravated beyond the normal progression by the Veteran's 
service-connected spinal disability.  The expert explains, in 
substantial detail, a rationale for the opinion that the 
Veteran's neurological deficits and gait alterations from his 
spinal pathology have contributed to significant clinical 
aggravation of the pes planus and also to significant clinical 
aggravation of the pertinent lesions of the foot (which are 
explained to be intractable plantar keratoses rather than warts).  
This probative expert medical opinion indicating an etiological 
link between the claimed foot disabilities on appeal and the 
Veteran's service-connected pathologies was not of record at the 
time of the prior final denials, and thus must be considered new.

At the times of the prior final denials, the evidence of record 
did not establish that the Veteran's claimed foot disabilities 
were etiologically related to military service or service-
connected disability.  As a key basis of the prior final denials 
appears to have been that any shown foot disabilities were not 
caused or aggravated by service or service-connected 
disabilities, such an etiological relationship was an 
unestablished fact.  Additionally, to the extent that prior final 
denials were based upon the absence of evidence of current foot 
lesions, the new evidence in this case now establishes the 
existence of such lesions.  Such new evidence appears to be 
material as it bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims.

For the reasons stated above, the Board finds that the April 2005 
and May 2005 private medical evidence must be considered to have 
presented new and material evidence to the claims of entitlement 
to service connection for pes planus and for  intractable plantar 
keratosis.

Thus, the newly submitted evidence in this case features evidence 
reasonably indicating that the Veteran may have pes planus and 
intractable plantar keratosis that have been permanently 
clinically aggravated by other service-connected disabilities.  
The absence of evidence supporting such a finding is considered 
to have been an essential basis for the prior final denials of 
the claims of service connection.  The Board views the new 
evidence as new and material to the Veteran's claims as it bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly decide 
the merits of the claims.  38 C.F.R. § 3.156(a) (2001).

The claims have therefore been reopened.  The underlying merits 
of the claims will be considered below.

Service Connection

The Veteran is claiming entitlement to service connection for 
thoracic spine disability, pes planus, intractable plantar 
keratosis, and a bilateral hip disorder.  Specifically, the 
Veteran is claiming that each of these disabilities is related to 
in-service injury, to specifically include etiologically related 
to service-connected spinal disabilities.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection is also 
warranted for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  The Court has also held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been 
an induction examination during which the disability about which 
the veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide 
expressly that the term 'noted' denotes '[o]nly such conditions 
as are recorded in examination reports,' 38 C.F.R. § 3.304(b), 
and that '[h]istory of pre- service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.'  Id at (b)(1).

Thoracic Spine

The Veteran claims entitlement to service connection for a 
thoracic spine disability.  Significantly, service connection is 
already in effect for disabilities of the lumbar spine and the 
cervical spine.  Specifically, service connection is in effect 
for back strain with limited motion of the lumbar spine, 
including with involvement of radiculopathy, and service 
connection is in effect for posttraumatic arthritis of the 
cervical spine.

Past VA adjudications of this claim have denied service 
connection, including a now vacated April 2005 Board decision, on 
the basis that the evidence did not demonstrate the existence of 
a chronic disability specifically of the thoracic spine.  
Recently, the Board's November 2007 remand identified that the 
evidence in this regard was somewhat conflicting.  An August 2009 
VA examination report was obtained to address this and other key 
medical questions central to this issue on appeal.

The August 2009 VA examination report clearly and specifically 
concludes that the Veteran has a separate diagnosable thoracic 
spine disability, specifically thoracic spine scoliosis with 
multiple level degenerative disc disease superimposed on 
degenerative osteoarthritis.  It is important to note, however, 
that while the examiner found that the Veteran had an objective 
diagnosed pathology of the thoracic spine, he was unable to 
distinguish the etiology of the thoracic spine disability from 
the broader etiological picture for the service-connected 
disabilities of the lumbar and cervical spines.  The August 2009 
VA examiner refers to "the same pathogenesis affecting the 
entire spine which cannot be separated into individual 
components."

The August 2009 VA examination report presents the opinion that 
the Veteran's spinal pathologies in the various segments of the 
spine share a common indistinguishable etiology, or 
"pathogenesis."  The examiner thus addresses the etiology of 
the Veteran's entire spine, rather than specifically singling out 
any etiology for the Veteran's thoracic spine section.  In this 
regard, the examiner concludes that the Veteran's spinal 
condition is not related to military service as the "present 
spinal condition is more consistent with age related and or 
idiopathic degenerative osteoarthritis and less consistent than 
the natural history of a chronic muscular strain."  The examiner 
found that "to provide a relationship between the veteran's 
current thoracic, lumbar, and cervical spine disabilities cannot 
be resolved without mere speculation based on the information 
found within the claims files."

The Board reads the August 2009 VA examination report as 
essentially concluding that the Veteran's spinal disability 
etiologies, essentially indistinguishable between the cervical, 
lumbar, and thoracic sections, appear to be age-related and/or 
idiopathic.  However, as service-connection has already been 
established for multiple disabilities of the cervical and of the 
lumbar spinal sections, those service-connected disabilities of 
the spine must be deemed by the Board to be etiologically related 
to the Veteran's military service regardless of this aspect of 
the August 2009 VA examination report's discussion.  In light of 
this, the most significant aspect of the August 2009 VA 
examination report is the discussion indicating that the 
etiology/pathogenesis of the diagnosed thoracic spinal 
disabilities is inseparable from the etiology/pathogenesis of 
service-connected disabilities of the lumbar and cervical spinal 
sections.

The Board considers the August 2009 VA examination report to be 
probative evidence, presenting competent medical conclusions and 
analysis informed by review of the claims file and direct 
examination of the Veteran.  There is no significantly persuasive 
medical evidence addressing the pertinent medical questions 
involved in this issue which meaningfully contradicts the 
information presented in the August 2009 VA examination report.  
Although the evidence in this case is not entirely clear, and 
thus does not clearly demonstrate entitlement to service 
connection for a thoracic spine disability, the Board finds that 
there has been adequate development of the evidence and that the 
evidence is in relative equipoise concerning this issue.  
Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the August 2009 VA examination report indicates that 
the Veteran is diagnosed with a thoracic spine disability that is 
etiologically indistinguishable from the other spinal 
disabilities for which service-connection is already in effect.  
Therefore, the Board finds that service connection is warranted 
for the Veteran's thoracic spine scoliosis with multiple level 
degenerative disc disease superimposed on degenerative 
osteoarthritis.

Pes Planus and Intractable Plantar Keratosis

The Board has found, as discussed above, that new and material 
evidence has been submitted sufficient to reopen the Veteran's 
claims of entitlement to service connection for pes planus and 
for intractable plantar keratosis.  In the Board's view, the most 
significant evidence in this case is the medical opinion 
expressed by a podiatric specialist, Dr. B, in statements dated 
in April 2005 and May 2005.  These reports present the medical 
opinion that the Veteran suffers from pes planus and intractable 
plantar keratosis that have been permanently aggravated beyond 
their natural progress by the Veteran's service connected spinal 
disabilities.  The Board notes, as also discussed above, that the 
Veteran is service connected for disabilities of the cervical and 
lumbar spine including with involvement of radiculopathy; this 
Board decision further grants entitlement to service connection 
for a thoracic spine disability.  Therefore, medical evidence 
indicating that the Veteran suffers from the claimed foot 
disabilities with permanent clinical aggravation attributed to a 
service-connected spine disability is of potentially decisive 
significance in this case.

The Board finds that the discussed rationale for the medical 
opinion presented by Dr. B is highly thorough and persuasive in 
this case.  The April 2005 statement explains that the Veteran's 
pes planus "was aggravated beyond [the] normal progression of 
the condition of the flat feet ...."  The examiner explains that 
the narrowing of the Veteran's L5-S1spinal levels "are 
associated with the musculoskeletal [innervation] of the lower 
extremity."  The May 2005 statement explained that  "there is 
definitely a strong connection between the lower back and the 
innervations of the lower extremity musculature which includes 
the feet."  Importantly, "[b]y loss of innervations, this will 
cause weakness in the intrinsic musculature of the feet thereby 
decreasing muscle tone and increasing the flat foot condition by 
gravitational forces acting on both feet with decreased stride 
and cadence."

Additionally, the April 2005 statement explains that "Schmorl's 
nodes at L1 and L2 can affect the muscular innervations of the 
thigh muscles ... [which] would affect the patient's gait.... This 
will have a direct influence on the function of the patient's 
foot."  The specialist explains that the pathology impacts 
weight-bearing, "thereby increasing the potential progression of 
a flat foot deformity."  The specialist appears to state that 
the Veteran's progression from a grade II to a grade IV flat foot 
reflects, considering the Veteran's treatment history, that the 
"condition worsened at an expediential rate as compared to what 
a normal flat foot deformity would bring you at this time."

The private podiatry expert further explained that the 
intractable plantar keratosis has been permanently clinically 
aggravated by service-connected disability.  The May 2005 
statement explained that the Veteran "has a propensity to form 
intractable plantar keratoses and any continued altered gait or 
progressive biomechanical abnormality will progressively result 
in more lesions and more pain involving his heels and the plantar 
keratotic lesions."  The specialist refers to this as a 
"definite correlation between the lower back and feet" and 
cites the Veteran's recorded medical treatment history indicating 
"the direct connection between the lower back and feet causing 
altered walking."

The Board finds that the April 2005 and May 2005 statements from 
the private podiatry expert, Dr. B, are probative in presenting 
competent medical analysis informed by review of the Veteran's 
medical history and direct familiarity with the Veteran's medical 
status.  The medical opinion of Dr. B is presented with a highly 
thorough discussion of the underlying analytical rationale and 
medical principles.  The examiner cited specific records from the 
claims file pertaining to the Veteran's medical history.  This 
probative medical opinion supports the Veteran's claims to the 
extent that it indicates that the Veteran's pes planus and 
intractable plantar keratosis are etiologically linked, at least 
by way of permanent clinical aggravation, to the Veteran's 
service-connected spinal disabilities.

The Board observes that the Veteran's claims were first reopened 
at the RO level in the May 2010 supplemental statement of the 
case, and no VA examination or VA etiology opinion addressing the 
foot service connection claims has been performed since that 
time.  The Board has considered whether any useful purpose in 
this case would be served by remanding the matter to obtain a VA 
examination and etiology opinion.  However, observing the 
substantial period of years during which this appeal has already 
been pending, and in light of the competent and thorough medical 
opinion already of record from Dr. B, the Board finds that there 
is adequate evidence of record to decide these issues at this 
time.  Although the evidence is not entirely clear, the positive 
evidence of record is sufficiently probative and persuasive in 
indicating that the Veteran's pes planus and intractable plantar 
keratosis pathologies of the feet have been (and continue to be 
further) permanently aggravated by the Veteran's service-
connected spinal disabilities.  The discussion in the medical 
statements from Dr. B appears to be reasonably consistent with 
the information presented in other medical records in the claims 
file, and none of the other evidence in the claims file otherwise 
pertinently contradicts the medical opinion of Dr. B.  Therefore, 
resolving reasonable doubt in favor of the Veteran, the Board 
finds that service connection is warranted for the Veteran's 
bilateral pes planus and intractable plantar keratosis in this 
case.

Hips

The Board notes that the Veteran's service treatment records do 
not show pertinent treatment, diagnosis, or symptom complaints 
pertaining to the Veteran's hips.  However, as was the case with 
the service connection issues discussed above, the most essential 
theory of service connection in this case features the contention 
that the Veteran suffers from a hip disability caused or 
permanently aggravated by a service connected disability.  
Similar to the findings with regard to the other service 
connection issues in this decision, the Board finds that the 
positive evidence is at least in a state of equipoise with the 
negative evidence.  The Board finds that, resolving reasonable 
doubt in the Veteran's favor, that the evidence indicates that 
the Veteran's hip disability is etiologically linked to the 
service-connected spinal disabilities and foot disabilities 
involving factors such as altered gait.

An August 2004 VA treatment report shows that the Veteran had 
mild osteoarthritic changes in the hips.  The treating physician 
opined that "I think the hip ... disease may well be related to 
the fact that his back and cervical spine are significantly 
involved and he may have to compensate with how he walks etc as 
the consequence of his previous injuries."

A February 2007 VA treatment report, involving review of 
pertinent MRI testing, also discusses the Veteran's orthopedic 
health status.  Discussing his currently diagnosed pathologies, 
including his hip disability, the report presents the opinion 
that "[t]he lumbar spine disk bulging with nerve root irritation 
has spasms and changed his gait on his hips due to the pain."  
Furthermore, "along with his flat feet or plantar changes have 
altered his gait of his knees and hips thereby degenerating the 
knees and hips and the lumbar spine."

The April 2005 statement from the Veteran's private medical 
caregiver, Dr. B, also addresses the etiology of the hip 
disability.  In this statement, Dr. B acknowledges that his 
expertise is in podiatry rather than specifically in a subject 
featuring hip disabilities.  With this disclaimer, the medical 
professional comments that the pelvic musculature is usually 
involved in lower back injuries and that thus it was his opinion 
that the Veteran's hip disability could be considered connected 
to his back disability.

The August 2009 VA examination report confirms that the Veteran 
objectively has bilateral mild degenerative changes of his hips.  
The examiner concluded, in response to a question, that the hip 
condition was not due to the service-connected lumbar spine 
condition; his explanation indicated that he considered it less 
likely than not that the hip disability is related to or 
aggravated by the Veteran's service-connected spinal conditions.  
The Board initially notes that at the time of the August 2009 VA 
examination, the Veteran was not service connected for any 
thoracic spine disability as he is now; additionally the Veteran 
was not service connected for any foot disabilities as he is now.  
The August 2009 VA examiner's rationale appears to have been 
essentially that the Veteran's gait disturbance observed during 
the examination was "minimal" and thus "not sufficient to 
cause the type of radiographic changes."

The Board has taken the August 2009 VA examiner's probative and 
competent medical opinion into account in its careful 
consideration of this issue.  However, the Board finds that the 
broad range of medical evidence of record reasonably indicates 
that the Veteran has experienced, at times, a greater than 
"minimal" gait disturbance from his service-connected 
disabilities; multiple medical opinions have indicated that the 
Veteran's gait disturbance is sufficient to cause or aggravate 
the degenerative pathology of the Veteran's hips.  The August 
2009 VA examination report does not discuss or explain any 
rebuttal of those previous contrary medical opinions, and the 
Board finds no other reason to find the August 2009 VA 
examination report to present a decisively persuasive resolution 
of the question.

The Board finds that there is conflicting evidence, and a lack of 
a clear certainty in this case with regard to the etiology of the 
Veteran's hip disability.  However, the Board finds that the 
positive evidence supporting the Veteran's claim, indicating that 
the Veteran's hip disability has been caused or aggravated by his 
service-connected spine disabilities (and possibly foot 
disabilities) through alteration of the Veteran's gait, is at 
least in a state of equipoise with the negative evidence.  
Therefore, resolving reasonable doubt in favor of the Veteran, 
the Board finds that service connection is warranted for the 
Veteran's bilateral degenerative joint disease of the hips.

Service Connection Conclusion

Therefore, based on the entirety of the record, the Board finds 
that service connection is warranted for (1) thoracic spine 
scoliosis with multiple level degenerative disc disease 
superimposed on degenerative osteoarthritis, (2) degenerative 
joint disease of the bilateral hips, (3) pes planus, and (4) 
intractable plantar keratosis.  In light of the available 
evidence, and with resolution of reasonable doubt in the 
Veteran's favor, the Board finds that service connection for each 
of these disabilities is warranted.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (under the 'benefit- of-the- doubt' rule, where there 
exists 'an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter,' the veteran shall prevail upon the issue).  Thus, 
service connection for each of these disabilities is allowed.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
Veteran as a result of any VCAA deficiency in view of the fact 
that the full benefits sought by the Veteran are being granted 
with regard to every issue addressed with a final decision by the 
Board at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The Board notes that an RO letter in October 2006 informed the 
Veteran of the manner in which disability ratings and effective 
dates are assigned.  The RO will take such actions in the course 
of implementing these grants of service connection, and the 
Veteran may always file a timely notice of disagreement if he 
wishes to appeal from those downstream determinations.




ORDER

The appeal is granted to the following extent:

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for pes 
planus, and service connection for pes planus is warranted.  

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
intractable plantar keratosis, and service connection for 
intractable plantar keratosis is warranted.  

Service connection for thoracic spine scoliosis is warranted.  

Service connection for a bilateral hip disorder is warranted.  


REMAND

With regard to the Veteran's claim of entitlement to an increased 
initial rating for service- connected traumatic osteoarthritis of 
the cervical spine, the Board finds that a final decision at this 
time would not likely survive Court scrutiny without additional 
development addressing the contentions of the Veteran's attorney 
and clarification of a VA examiner's response to questions posed 
by the RO in August 2009.

The Board also observes that this appeal dates back to a period 
prior to the enactment of the VCAA, and a period for which old 
rating criteria for 
evaluating disabilities of the cervical spine were in effect.  
Under the circumstances, the Board believes it is reasonable to 
provide the Veteran with VCAA notice that includes notice of the 
old rating criteria that are applicable in this case.

The Veteran's representative has repeatedly contended that 
referral for extraschedular evaluation is warranted in this case.  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As a result of the contentions of the Veteran's attorney 
representative, the Board's April 2005 remand instructions 
expressly addressed the issue of consideration of referral for an 
extraschedular evaluation.  Following the Board's direction that 
the RO expressly address this matter, the RO asked the August 
2009 VA examiner to include in the August 2009 report a 
determination as to "if the cervical spine condition would cause 
marked interference with employment."  The examiner was also 
directed to describe "the impact [of] the cervical spine 
condition in sedentary and physical employment," and "offer an 
opinion as to the vocational and industrial limitations imposed 
upon the veteran due to his cervical spine disability."  These 
questions were presented to the VA examiner in a clear attempt to 
develop evidence addressing whether the cervical spine disability 
features an exceptional or unusual disability picture with such 
related factors as marked interference with employment.

Unfortunately, the August 2009 VA examiner's response to this 
inquiry appears to 1) fail to specifically and adequately answer 
the questions asked and, 2) suggests that there may be an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment.  In light of the 
fact that this appeal has been to the Court on multiple 
occasions, with consideration of the fact that the Veteran's 
attorney has repeatedly specifically raised a contention that 
referral for an extraschedular rating is warranted, and 
considering that the Veteran's attorney has specifically 
contended that the August 2009 VA examination report does not 
support a finding that referral for extraschedular consideration 
is unnecessary, the Board believes that a final decision at this 
time may not survive judicial scrutiny.  In this regard, the 
Board believes that remand is necessary to obtain a more adequate 
answer to the questions asked of the August 2009 VA examiner 
pertaining to this issue.

The August 2009 VA examiner indicates that "[b]ased on the 
musculoskeletal orthopedic examination the measurements and 
limitations noted on the physical examination relating to 
abilities to ambulation, sit, stand, lift and carrying, and 
movement/range of motion of specific joints and spine, it is this 
examiner's opinion that the veteran's present physical condition 
would limit his ability to be capable of sedentary and semi-
sedentary work duties."  This answer reflects that the examiner 
believes that the Veteran has significant functional impairment 
from physical disability impairing his capacity for even 
sedentary employment.  The answer is unclear, however, in that it 
expressly contemplates such impairment as the result of the 
Veteran's broad disability picture involving multiple joints in 
addition to his entire spine, whereas the question required the 
examiner to address whether such unusual interference with 
function resulted from the Veteran's cervical spine disability 
specifically.  The examiner's answer leaves it unclear as to 
whether any unusual aspect of cervical spine disability 
constitutes marked interference with employment.  The examiner 
does not answer the portions of the question posed to him 
requiring a determination as to the impact of the cervical spine 
disability (specifically) upon sedentary and physical employment, 
or whether the cervical spine disability specifically causes 
marked interference with employment, nor is there any discussion 
which makes clear the nature of any unusual vocational and 
industrial limitations imposed upon the Veteran due to his 
cervical spine disability.

The information requested of the August 2009 VA examiner was not 
clearly provided in the August 2009 VA examination report.  The 
Veteran's attorney has directed attention to this aspect of the 
August 2009 VA examination report, most recently in  a July 2010 
brief, arguing that "[g]iven that the examiner indicated that 
his physical conditions limited [the Veteran]'s ability to work 
in sedentary and semi-sedentary positions, referral is 
warranted."  The attorney also argued that "To the extent the 
examiner could not sufficiently explain the functional issues ... a 
new examination or opinion should be provided."  The attorney 
raised the same argument in a January 2010 brief.  Although the 
matter is not entirely clear, the Board believes that a final 
decision may not survive renewed judicial scrutiny from the Court 
given that the RO's attempt to comply with the Board's remand 
instruction concerning extraschedular consideration resulted in a 
VA examination report which did not adequately answer the 
questions asked.  In light of the significant length of time in 
this appeal, and number of instances in which this appeal has 
been to the Court, the Board believes that it is especially 
important in this case to obtain thoroughly adequate and 
compliant development to address the questions raised by the 
contentions of the Veteran's attorney.  Therefore, the Board 
finds that this case must be remanded to obtain a more clear and 
adequate medical opinion addressing the questions previously 
posed to the August 2009 VA examiner.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to 
ensure that the Veteran is furnished with 
notice compliant with the VCAA, to 
specifically include clear notice regarding 
the applicable former rating criteria for 
evaluating disabilities of the cervical 
spine.

2.  The Veteran's claims file should be 
forwarded to the VA examiner who authored the 
August 2009 VA examination report concerning 
(in part) the Veteran's cervical spine 
disability, if available.  Otherwise, the 
Veteran should be scheduled for an 
appropriate new VA examination to determine 
the severity of the cervical spine 
disability.   (If the Veteran declines to 
report for a new examination, a medical 
opinion should nevertheless be obtained based 
upon the available information in the claims- 
file).  It is imperative that the claims-file 
be made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran (if 
applicable), the examiner should respond to 
the following:

Please determine whether the Veteran's 
service-connected cervical spine 
disability has caused an exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical 
application of regular schedular 
standards.  Please address the fact that 
the prior August 2009 VA examination 
report responded to this question by 
suggesting the affirmative, but discussed 
only that physical disability of various 
joints plus the spine generally caused 
substantial impairment of the ability to 
perform sedentary and semi-sedentary work.  
Please make a clear statement indicating 
whether the cervical spine disability 
itself, specifically, has caused an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization.  Please 
identify and discuss any found unusual 
factors of the cervical spine disability 
(i.e. factors not contemplated by the 
rating criteria considerations of range of 
motion and incapacitating episodes) 
causing marked interference with 
employment or frequent periods of 
hospitalization.

A detailed rational for all opinions 
expressed should be provided.

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report.

4.  The RO should then review the Veteran's 
claim of entitlement to an increased 
evaluation for service- connected traumatic 
osteoarthritis of the cervical spine.  The RO 
must specifically address whether referral 
for extraschedular consideration is 
warranted.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
Veteran and his representative with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the Veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


